United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                           FOR THE FIFTH CIRCUIT                   July 9, 2004

                                                             Charles R. Fulbruge III
                                                                     Clerk
                               No. 03-41717
                             Summary Calendar



JAMES ALLEN BUCHANAN,

                                        Plaintiff-Appellant,

versus

TOM MCCOOL, Sheriff Harrison County Texas; UP HAIN, Lieutenant
Harrison County Sheriff Office; UP DIXON, Jail Administrator; UP
SAVASTANO, Sergeant Harrison County Jail; SHARON WOODS, Nurse,
Harrison County Jail,

                                        Defendants-Appellees.

                            --------------------
               Appeal from the United States District Court
                     for the Eastern District of Texas
                            USDC No. 2:03-CV-110
                            --------------------

Before HIGGINBOTHAM, DAVIS and PRADO, Circuit Judges.

PER CURIAM:*

       James Allen Buchanan, Texas prisoner # 648694, appeals the

district court’s dismissal of his civil rights complaint for

failure to comply with the court’s order to pay a partial filing

fee.       Although the district court dismissed Buchanan’s suit

without prejudice, he is effectively barred from refiling by the

two-year statute of limitations.       See Burrell v. Newsome, 883

F.2d 416, 418 (5th Cir. 1989).

       *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 03-41717
                                  -2-

     The record does not show that Buchanan’s failure was the

result of contumaciousness or an attempt to delay the

proceedings.    See McNeal v. Papsan, 842 F.2d 787, 790-92 (5th

Cir. 1988).    The record also does not show that the court

considered lesser sanctions before dismissing Buchanan’s lawsuit.

See Long v. Simmons, 77 F.3d 878, 880 (5th Cir. 1996).

     The judgment of the district court dismissing Buchanan’s

complaint is VACATED, and the case is REMANDED for further

proceedings.    Buchanan is cautioned that this opinion does not

excuse him from compliance with the orders issued by the district

court if the court elects to reinstate those orders upon remand.

Buchanan is further cautioned that a failure to comply with the

district court’s orders in the future may result in dismissal of

his lawsuit.

     VACATED AND REMANDED.